The Court holds that the widow took for her life only. All the gifts to her are in one item, or clause, and there is no word of gift in it, but "loan" in the beginning.  That, to be sure, is improperly used as a verb, but it is the vulgar use of it among the illiterate instead of "lend," and the sense is very plain here.  It applies to all the subjects of the bounty to the wife.  The argument for the plaintiff is that the language used in respect to this girls and the horses amounted to independent and, therefore, absolute gifts.  But besides the (94)  circumstance just noticed, that there is no word of gift in reference to these things in particular, there are the facts that those parts of the clause are connected in each case with what precedes them by the word "also" — that is, "in the same manner" — and showing that the wife was to take them as she did the negroes given by name. This is rendered clearer upon the will, because in the same clause the land is afterwards given to the wife in a manner precisely similar to that of the gift of the girl to be chosen by her — that is, by the connecting adverb "also" — and without applying any word of gift or loan to the land in particular, the words being "also all my cleared land and as much of my woodland as she may think proper."  Yet in the conclusion of this very clause, after giving over the negroes lent to the wife to four grandchildren, the testator adds, "also the land loaned to my wife, at her death, I wish to be divided" between two of these same grandchildren. This is a plain declaration that "loan" in the first of the clause was *Page 75 
understood by the testator as reaching the land, and consequently it relates to and controls all the gifts made to the wife in that clause and limits them to her life.  The plaintiff therefore has no title to the slave Hasty, who is included with the others in the gift over to the four grandchildren.  Nor has he a title to the horse, for although it is not limited over specifically after the death of the wife, and although it be true that a loan for life of a personal chattel is a gift for life and, without more, passes the whole property, yet it has been held that a residuary clause operates as a limitation to the interest of the tenant for life and passes it over as effectually as if there had been an express limitation over of the specific thing. Jones v. Perry, 38 N.C. 200;Speight v. Gatlin, 17 N.C. 5; Saunders v. Gatlin, 21 N.C. 86.
PER CURIAM. Judgment reversed, and judgment of nonsuit according to the case agreed.
Cited: Robertson v. Roberts, 46 N.C. 76, 77; Faison v. Moore,160 N.C. 150.
(95)